      Case 2:20-cr-00378-GW Document 1 Filed 08/27/20 Page 1 of 14 Page ID #:1

                                                                 8/27/2020
 1                                                                    DD



 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                               October 2019 Grand Jury
11
     UNITED STATES OF AMERICA,               CR    2:20-cr-00378-GW
12
               Plaintiff,                    I N D I C T M E N T
13
               v.                            [18 U.S.C. §§ 2251(a), (e):
14                                           Attempted Production of Child
     WILLIAM HAYES,                          Pornography; 18 U.S.C. § 2422(b):
15     aka “ko hong,”                        Attempted Enticement of a Minor to
           “hokong69,” and                   Engage in Criminal Sexual
16         “brianwilson2461,”                Activity; 18 U.S.C.
                                             § 2252A(a)(5)(B): Possession of
17             Defendant.                    Child Pornography; 18 U.S.C.
                                             §§ 2253 and 2428 and 28 U.S.C.
18                                           § 2461(c): Criminal Forfeiture]
19

20        The Grand Jury charges:
21                                     COUNT ONE
22                          [18 U.S.C. §§ 2251(a), (e)]
23        Beginning on or about August 9, 2017, in Ventura County, within
24   the Central District of California, and elsewhere, defendant WILLIAM
25   HAYES, also known as “ko hong,” “hokong69,” and “brianwilson2461,”
26   knowingly attempted to employ, use, persuade, induce, entice, and
27   coerce a person he believed to be a minor girl to engage in sexually
28   explicit conduct, as defined in Title 18, United States Code, Section
      Case 2:20-cr-00378-GW Document 1 Filed 08/27/20 Page 2 of 14 Page ID #:2



 1   2256(2)(A), for the purpose of producing a visual depiction of such

 2   conduct, knowing and having reason to know that such visual depiction

 3   would be transported and transmitted using any means and facility of

 4   interstate and foreign commerce and in and affecting interstate and

 5   foreign commerce.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
      Case 2:20-cr-00378-GW Document 1 Filed 08/27/20 Page 3 of 14 Page ID #:3



 1                                     COUNT TWO

 2                              [18 U.S.C. § 2422(b)]

 3        Beginning on or about January 25, 2019, and continuing to on or

 4   about March 5, 2019, in Ventura County, within the Central District

 5   of California, and elsewhere, defendant WILLIAM HAYES, also known as

 6   “ko hong,” “hokong69,” and “brianwilson2461,” used a facility and

 7   means of interstate and foreign commerce, namely, the Internet, to

 8   knowingly attempt to persuade, induct, entice, and coerce an

 9   individual who had not attained the age of 18 years, namely, a ten-

10   year-old girl (“the Minor”), to engage in sexual activity for which a

11   person can be charged with a criminal offense, namely, production of

12   child pornography, in violation of Title 18, United States Code,

13   Section 2251(a).

14        In attempting to commit this offense, defendant HAYES did

15   something that was a substantial step toward committing the offense,

16   including the following acts, among others:

17        1.   On or about January 25, 2019, via Skype messenger,

18   defendant HAYES, using the screenname “hokong69,” asked someone

19   purporting to the mother of the Minor (the “Minor’s Mother”) how old

20   the minor daughter was and whether she was still a virgin.           When the

21   Minor’s Mother responded that the minor was 10 years old and still a

22   virgin, defendant HAYES responded by writing “If I fly there... How

23   much will you sell her virginity?” and “I want [the Minor] to be my

24   girlfriend forever and possibly get her pregnant; Visit her many

25   times a year; You will make $$$$$ being the mom.”

26

27

28

                                            3
      Case 2:20-cr-00378-GW Document 1 Filed 08/27/20 Page 4 of 14 Page ID #:4



 1        2.   On or about February 12, 2019, via Skype messenger,

 2   defendant HAYES, using the screenname “hokong69,” told the Minor’s

 3   Mother “taking [the Minor’s] virginity could be very painful and

 4   bloody,” and, after describing how he would leave scars on the

 5   Minor’s body and likely get the Minor pregnant, “You know I pay for

 6   what I want.; I have NEVER failed to pay.; If you deliver [the

 7   Minor], I will send $$$ via PayPal.”

 8        3.   On or about March 1, 2019, via Skype messenger, defendant

 9   HAYES, using the screenname “hokong69,” told the Minor’s Mother

10   various prices that he would pay for different sexual acts and acts

11   of cruelty to be performed on the Minor, which he defendant HAYES

12   would watch on livestream camera.

13        4.   On or about March 5, 2019, via Skype messenger, defendant

14   HAYES, using the screenname “hokong69,” told the Minor’s Mother “Why

15   do you not want to hurt [the Minor] for me?; I look at her as a

16   whore; As a whore she deserves to be hurt; What am I missing; You

17   hurt her, I pay” and “You get money . . . . [the Minor] gets pain

18   . . . I get to cum . . . ”

19

20

21

22

23

24

25

26

27

28

                                            4
      Case 2:20-cr-00378-GW Document 1 Filed 08/27/20 Page 5 of 14 Page ID #:5



 1                                    COUNT THREE

 2                              [18 U.S.C. § 2422(b)]

 3        Beginning on or about April 1, 2017, and continuing to on or

 4   about April 12, 2017, in Ventura County, within the Central District

 5   of California, and elsewhere, defendant WILLIAM HAYES, also known as

 6   “ko hong,” “hokong69,” and “brianwilson4589,” used a facility and

 7   means of interstate and foreign commerce, namely, the Internet, to

 8   knowingly attempt to persuade, induct, entice, and coerce individuals

 9   who had not attained the age of 18 years, namely, a six-, seven- and

10   ten-year old girl (collectively, the “Minors”), to engage in sexual

11   activity for which a person can be charged with a criminal offense,

12   namely, production of child pornography, in violation of Title 18,

13   United States Code, Section 2251(a).

14        In attempting to commit this offense, defendant HAYES did

15   something that was a substantial step toward committing the offense,

16   including the following acts, among others:

17   //

18   //

19

20

21

22

23

24

25

26

27

28

                                            5
      Case 2:20-cr-00378-GW Document 1 Filed 08/27/20 Page 6 of 14 Page ID #:6



 1        1.      On or about April 1, 2017, via Skype messenger, defendant

 2   HAYES, using the screenname “brianwilson4589,” asked someone

 3   purporting to be the mother of the Minors (the “Minors’ Mother”) “How

 4   is my favorite whore ?,” “whore daughter ????”

 5        2.      On or about April 2, 2017, via Skype messenger, defendant

 6   HAYES, using the screenname “brianwilson4589,” after being told by

 7   the Minors’ Mother that the 6-year-old girl was present, asked “What

 8   can she do ?” and “What will she do for $ 20?        I want to pay after

 9   the show.”    Defendant HAYES then asked “What can she put in her pussy

10   ? Maybe a pen ?”

11        3.      On or about April 2, 2017, via Skype messenger, defendant

12   HAYES, using the screenname “brianwilson4589,” after the Minors’

13   Mother stated that she needed payment prior to providing a video of

14   her 6-year-old daughter, stated “Just saying I can't send first.            You

15   know if you deliver what I want you WILL make lots of $$$$.           Since

16   you don't want to work my way maybe you can't deliver your whore

17   daughter ??? If you really can deliver her then do it my way and make

18   $100s per week.    She will grow up to be a whore like her mother and I

19   offering to help train her and help you get rich at the same time.”

20        4.      On or about April 4, 2017, via Skype messenger, defendant

21   HAYES, using the screenname “brianwilson4589,” after the Minors’

22   Mother stated that she had her 7-year-old and 10-year-old daughters

23   with her, defendant HAYES asked “Action?”        After the Minors’ Mother

24   responded “what you want?,” defendant HAYES stated “Suck cock.”

25   After the Minors’ Mother demanded payment prior to the minors

26   engaging in the sexual acts defendant HAYES requested, defendant

27   HAYES stated “Ready to make $$$ with your whore daughter yet ???”

28

                                            6
      Case 2:20-cr-00378-GW Document 1 Filed 08/27/20 Page 7 of 14 Page ID #:7



 1        5.   On or about April 12, 2017, via Skype messenger, defendant

 2   HAYES, using the screenname “brianwilson4589,” stated to the Minors’

 3   Mother “I am here to send money for you daughter whore          !!!” and “$30

 4   after the show to see you lick your whore daughter’s pussy !!!”

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            7
      Case 2:20-cr-00378-GW Document 1 Filed 08/27/20 Page 8 of 14 Page ID #:8



 1                                    COUNT FOUR

 2                    [18 U.S.C. §§ 2252A(a)(5)(B), (b)(2)]

 3        On or about August 29, 2019, in Ventura County, within the

 4   Central District of California, defendant WILLIAM HAYES, also known

 5   as “ko hong,” “hokong69,” and “brianwilson4589,” knowingly possessed

 6   a Dell Inspiron N5030, bearing service tag 858LXM1, that contained at

 7   least one image of child pornography, as defined in Title 18, United

 8   States Code, Section 2256(8)(A), involving a prepubescent minor and a

 9   minor who had not attained 12 years of age, that had been mailed, and

10   shipped and transported using any means and facility of interstate

11   and foreign commerce and in and affecting interstate and foreign

12   commerce by any means, including by computer, knowing that the images

13   were child pornography.

14        The child pornography that defendant HAYES possessed on the Dell

15   Inspiron N5030 included images titled:

16        1.   “18f0f5db32da87b8.jpg”;

17        2.   “7d865da3a2d56cbb.jpg”; and

18        3.   “48430aa13035b6a3d.jpg.”

19

20

21

22

23

24

25

26

27

28

                                            8
      Case 2:20-cr-00378-GW Document 1 Filed 08/27/20 Page 9 of 14 Page ID #:9



 1                                    COUNT FIVE

 2                    [18 U.S.C. §§ 2252A(a)(5)(B), (b)(2)]

 3        On or about August 29, 2019, in Ventura County, within the

 4   Central District of California, defendant WILLIAM HAYES, also known

 5   as “ko hong,” “hokong69,” and “brianwilson2461,” knowingly possessed

 6   a Seagate hard drive, bearing serial number 3LE1EWEQ, that contained

 7   at least one image of child pornography, as defined in Title 18,

 8   United States Code, Section 2256(8)(A), involving a prepubescent

 9   minor and a minor who had not attained 12 years of age, that had been

10   mailed, and shipped and transported using any means and facility of

11   interstate and foreign commerce and in and affecting interstate and

12   foreign commerce by any means, including by computer, knowing that

13   the images were child pornography.

14   //

15   //

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            9
     Case 2:20-cr-00378-GW Document 1 Filed 08/27/20 Page 10 of 14 Page ID #:10



 1        The child pornography that defendant HAYES possessed on the

 2   Seagate hard drive included images titled:

 3        1.   “thumbnail for pic2.bmp.bmp[3370492]”;

 4        2.   “thumbnail for 7yodildo.JPG”; and

 5        3.   “thumbnail for 1240818142617.jpg.”

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           10
     Case 2:20-cr-00378-GW Document 1 Filed 08/27/20 Page 11 of 14 Page ID #:11



 1                            FORFEITURE ALLEGATION ONE

 2                    [18 U.S.C. § 2253 and 28 U.S.C. § 2461(c)]

 3        1.    Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Section 2253 and Title 28, United States Code,

 7   Section 2461(c), in the event of the defendant’s conviction of the

 8   offenses set forth in any of Counts One, Four, or Five of this

 9   Indictment.

10        2.    The defendant, if so convicted, shall forfeit to the United

11   States of America the following property:

12              (a)    All right, title, and interest in any visual depiction

13   involved in any such offense, or any book, magazine, periodical, film

14   videotape, or other matter which contains any such visual depiction,

15   which was produced, transported, mailed, shipped or received and

16   involved in any such offense;

17              (b)    All right, title, and interest in any property, real

18   or personal, constituting or traceable to gross profits or other

19   proceeds obtained from such offense;

20              (c)    All right, title, and interest in any property, real

21   or personal, used or intended to be used to commit or to promote the

22   commission of such offense or any property traceable to such

23   property; and

24              (d)    To the extent such property is not available for

25   forfeiture, a sum of money equal to the total value of the property

26   described in subparagraphs (a), (b), and (c).

27        3.   Pursuant to Title 21, United States Code, Section 853(p), as

28   incorporated by Title 18 Section 2253(b), the defendant, if so

                                           11
     Case 2:20-cr-00378-GW Document 1 Filed 08/27/20 Page 12 of 14 Page ID #:12



 1   convicted, shall forfeit substitute property, up to the total value

 2   of the property described in the preceding paragraph if, as the

 3   result of any act or omission of the defendant, the property

 4   described in the preceding paragraph, or any portion thereof: (a)

 5   cannot be located upon the exercise of due diligence; (b) has been

 6   transferred, sold to or deposited with a third party; (c) has been

 7   placed beyond the jurisdiction of the court; (d) has been

 8   substantially diminished in value; or (e) has been commingled with

 9   other property that cannot be divided without difficulty.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           12
     Case 2:20-cr-00378-GW Document 1 Filed 08/27/20 Page 13 of 14 Page ID #:13



 1                            FORFEITURE ALLEGATION TWO

 2                   [18 U.S.C. § 2428 and 28 U.S.C. § 2461(c)]

 3        1.   Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Section 2253 and Title 28, United States Code,

 7   Section 2461(c), in the event of the defendant’s conviction of the

 8   offenses set forth in any of Counts Two or Three of this Indictment.

 9        2.   The defendant, if so convicted, shall forfeit to the United

10   States of America the following property:

11             (a)    All right, title, and interest in any property, real

12   or personal, that was used or intended to be used to commit or to

13   facilitate the commission of the offense;

14             (b)    All right, title, and interest in any property, real

15   or personal, constituting or derived from any proceeds obtained,

16   directly or indirectly, as a result of the traceable to gross profits

17   or other proceeds obtained from the commission of the offense; and

18   //

19   //

20

21

22

23

24

25

26

27

28

                                           13
     Case 2:20-cr-00378-GW Document 1 Filed 08/27/20 Page 14 of 14 Page ID #:14



 1             (c)   To the extent such property is not available for

 2   forfeiture, a sum of money equal to the total value of the property

 3   described in subparagraphs (a) and (b).

 4

 5                                           A TRUE BILL
 6

 7
                                                      /S/
 8                                           Foreperson

 9   NICOLA T. HANNA
     United States Attorney
10

11

12   BRANDON D. FOX
     Assistant United States Attorney
13   Chief, Criminal Division

14   JOANNA M. CURTIS
     Assistant United States Attorney
15   Chief, Violent & Organized Crime
     Section
16
     JEFFREY M. CHEMERINSKY
17   KEVIN J. BUTLER
     Assistant United States Attorneys
18   Violent & Organized Crime Section

19

20

21

22

23

24

25

26

27

28

                                           14
